Citation Nr: 1514647	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-17 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from May 1985 to May 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to service connection for a psychiatric disorder.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.  

The Veteran's August 2009 claim reflects that he was seeking service connection for a personality disorder.  Personality disorders, however, are considered developmental defects by VA regulation; they are not diseases or injuries within the meaning of applicable legislation for VA compensation purposes, and they are not subject to service connection. 38 C.F.R. §§ 3.303(c), 4.9.  That said, in his statements and testimony, the Veteran has discussed not only his personality disorder, but also his complete psychiatric history.  Thus, with a sympathetic reading of the Veteran's statements, the Board has recharcterized his claim as one seeking service connection for a psychiatric disorder in general rather than for a specific personality disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The reopened issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder (characterized as paranoid schizophrenia) was denied in a February 2002 rating decision on the basis that there was no evidence that the Veteran suffered from a psychiatric disorder during his active service.  The Veteran did not appeal this decision.  

2.  Evidence submitted since the February 2002 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to an unestablished fact; and raises a reasonable possibility of substantiating his claim for service connection.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision denying the Veteran's claim for service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  The criteria for reopening the claim of entitlement to service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran first sought service connection for a psychiatric disorder in a November 2000 claim.  At that time, he called it anxiety, depression and paranoia.  The RO denied this claim (characterized as paranoid schizophrenia) in February 2002 on the basis that the Veteran did not suffer from a psychiatric disorder in service.  

The Veteran did not file a notice of disagreement or appeal with the February 2002 rating decision, and no new and material evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of the rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the February 2002 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In August 2009, the Veteran filed a claim seeking service connection for a personality disorder.  As explained above, the Board has broadened this claim to include service connection for a psychiatric disorder in general.  Nevertheless, it is essentially the same claim that was filed previously and finally denied in the February 2002 decision.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Since the previous final denial, much in the way of new evidence has been obtained.  This includes VA treatment records, private treatment records, and medical records from the Social Security Administration.  

Two items are of primary importance.  First is a March 2005 psychological assessment from J.M.T., Ed.D.  Dr. J.M.T. diagnosed the Veteran as suffering from generalized anxiety disorder, obsessive-compulsive disorder, rule out delusional disorder with generalized anxiety with delusional features, and rule out substance induced psychoses.  Dr. J.M.T. also included an Axis II diagnosis of schizoid and avoidant traits.  Significantly, at this assessment, the Veteran stated that "he had significant psychotic problems in the military."  The Veteran described being prejudiced toward and suspicious of minorities, and he stated that these feelings increased after his discharge.  Later, the Veteran stated that he barely "held it together" during his active service, and that he suffered a panic attack during that service.  

Second, at his September 2014 Board hearing, the Veteran stated that he first began to suffer from psychiatric problems during his active service.  

Neither the March 2005 psychological assessment nor the Veteran's testimony from his September 2014 hearing were part of the record at the time of the earlier, February 2002 denial.  This evidence is not cumulative and redundant of evidence already of record; it relates to an unestablished fact; and it raises a reasonable possibility of substantiating his claim for service connection.  The Board concludes that reopening the Veteran's claim of service connection for a psychiatric disorder is warranted based on the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section.


ORDER

New and material evidence having been presented, the claim for entitlement to service connection for a psychiatric disorder is reopened; the appeal is granted to this limited extent.  


REMAND

Having reopened the Veteran's claim, the Board must now determine whether service connection is warranted.  More development is required.

The Veteran underwent a VA examination in March 2014; the examiner there determined that it is less likely than not that the Veteran's psychiatric disorder had its onset in or was related to his active service.  A close reading of this examination, however, reveals that it is inadequate.  Notably, the examiner admitted that the Veteran's service personnel records were not included in the claims file, yet he made assumptions about the Veteran's performance during his active service.  In the rationale section of his findings, the examiner stated that the record suggests that the Veteran "did very well in basic and advanced training," but cited no support for this conclusion or finding.  Further, the examiner did not address the Veteran's March 1989 report of medical history at separation, at which time the Veteran reported suffering from "frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort."

In light of these facts, the Board concludes that further evidentiary development, including obtaining additional records and a new examination, is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel records and associate them with his claims file.

2.  Obtain the Veteran's VA treatment records dated from February 2014 and thereafter and associate them with his claims file.  

3.  With any necessary assistance from the Veteran, obtain any outstanding private medical treatment records for the Veteran's psychiatric disorders.

4.  Following this development, schedule the Veteran for a VA psychiatric examination by an appropriate professional, but not by any examiner who has previously examined the Veteran.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder from which the Veteran currently suffers had its onset in or is related to his active service.  In answering this question, the examiner must address the Veteran's March 1989 report of medical history and his lay observations regarding his active service.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Finally, readjudicate the reopened claim on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


